DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Acknowledgement is made to Applicant’s response filed 01/03/2022. 
	Claims 9, 11-17, and 19-27 are pending.
	Claims 1-8, 10, and 18 remain cancelled.
	Claims 9 and 11-17 remain withdrawn as being drawn to non-elect groups or species.
	Claims 19 and 21 are currently amended.
	Claims 19-27 are currently under consideration to the extent that they read upon Applicant’s elected species.  

Withdrawn Rejections and/or Objections
The rejection of claims 19-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhiliang et al (CN104088030) (IDS Reference), Xiping (CN 106317347), and Singh et al (Interdiscip Toxicol) in view of Applicant’s amendment to claim 19.

 New Grounds of Rejection
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 19-27 (all claims currently under consideration) is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhiliang et al (CN104088030) (IDS Reference), Xiping (CN 106317347), and Roy et al (ASRJETS).
Zhiliang teaches a grass silk yarn fiber comprising a mosquito repellant (see entire document, for instance, title and [0001]).  Said fiber is made by combining 70-90 parts olefin polymer, 5-20 parts an herbal medicine, and 0-5 parts toughening agent, wherein the herbal medicine comprises 60-80 parts polymer, 10-40 parts herbal powder, and 0-5 parts processing aids (see entire document, for instance, claim 1). Said olefin is taught as being polypropylene (see entire document, for instance, claim 2 and example 4).  

Zhiliang, while teaching the presence of the instantly claimed components, does not directly identify that the toughening agent comprises a coupling agent, and while teaching the presence of an herbal medicine that is a mosquito repellent, does not directly identify turmeric as instantly claimed.  
Xiping teaches a toughening agent comprising a silane coupling agent (see for instance, claim 1).  Xiping teaches that the silane coupling agent is present in an amount of 3-8 parts (see entire document, for instance, Abstract).  
Roy teaches that turmeric is known for its repellency properties against noxious mosquito species (see entire document for instance, page 39, first paragraph).  Further, Roy teaches that the insect control properties are found in the powder, extracts, and oils of the turmeric plant (see entire document, for instance, page 37, first paragraph).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to utilize the toughening agent which comprises a silane coupling agent in the composition of Zhiliang.  One would have been 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to utilize Curcuma longa powder as the herbal extract of Zhiliang.  One would have been motivated to do so since Zhiliang teaches that the herbal extract is a mosquito repellent, wherein Roy directly teaches a particularly useful mosquito repellent, turmeric (Curcuma longa) powder.  
It is noted that the turmeric powder of Roy would necessarily have a particle size, wherein Roy does not specifically identify what said particle size is.  However, there is no indication that the particle size has any effect on the final product, and therefore, the powder of the prior art is deemed to result in the same product as that which is instantly claimed.  Further, it is noted that varying the particle size of the turmeric would be well with the skill of one of ordinary skill in the art.
With regard to the instantly claimed ranges and ratios, the prior art teaches amounts and ranges that directly overlap with the instantly claimed ranges and ratios.  As such, a prima facie case of obviousness has been established.  It is noted that MPEP 2144.05 states: “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).  Further, the prior art composition comprises the same components as the instantly claimed composition, and therefore, would have the same antimicrobial properties. esponse to Arguments 
Applicant argues in the remarks filed 01/03/2022 that the prior art does not teach the turmeric as instantly claimed.  Applicant’s argument is not found persuasive against the new grounds of rejection set forth above. As can be seen, the combination set forth above reads upon the newly amended claims.
Applicant further asserts that they have provided declarative evidence.  First, it is noted that the alleged declarative evidence does not meet the requirements as set forth in MPEP 602 II, which states: “Any document to be filed in the Patent and Trademark Office and which is required by any law, rule, or other regulation to be under oath may be subscribed to by a written declaration. Such declaration may be used in lieu of the oath otherwise required, if, and only if, the declarant is on the same document, warned that willful false statements and the like are punishable by fine or imprisonment, or both (18 U.S.C. 1001 ) and may jeopardize the validity of the application or any patent issuing thereon. The declarant must set forth in the body of the declaration that all statements made of the declarant's own knowledge are true and that all statements made on information and belief are believed to be true.”  Second, even if the appropriate statements were made, it is noted that the art is not required to teach the same reasoning for adding components as Applicant, MPEP 2144 (IV) states “the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem.  It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by Applicant. See, e.g., In re Kahn, 411 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).”  Further, at best, the alleged declaration shows information that was not set forth or disclosed in the instant specification.  There is no discussion of colorfastness within the specification or claims as originally filed.  
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TREVOR M LOVE whose telephone number is (571)270-5259. The examiner can normally be reached M-F typically 6:30-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 5712726175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

/TREVOR LOVE/Primary Examiner, Art Unit 1611